16‐4225‐cv                                                                           
Ali v. Kipp 




                                     In the
               United States Court of Appeals
                         for the Second Circuit 
                                                 
 
                             AUGUST TERM 2017 
                              No. 16‐4225‐cv 
                                        
                                 IMRAN ALI, 
                             Plaintiff‐Appellant, 
 
                                        v. 
 
                    NYC POLICE OFFICER DONALD KIPP, 
                             Defendant‐Appellee.*
                                       
                                               
                                       
               On Appeal from the United States District Court 
                    for the Eastern District of New York 
                                               
 
                         ARGUED: DECEMBER 5, 2017 
                          DECIDED: MAY 22, 2018 
                                           
 
Before: CABRANES, LIVINGSTON, and CARNEY, Circuit Judges. 




         The Clerk of Court is directed to amend the caption as indicated above. 
        *
                                                

       Plaintiff‐appellant Imran Ali (“Ali”) brought this action in the 
United  States  District  Court  for  the  Eastern  District  of  New  York 
(Nicholas  G.  Garaufis,  Judge)  under  42  U.S.C.  §  1983,  alleging  that 
defendant‐appellee  New  York  Police  Sergeant  Donald  Kipp 
(“Sergeant  Kipp”  or  “Kipp”)  used  excessive  force  against  him.  At 
trial, Ali claimed that, while he was in custody following his arrest, 
Sergeant Kipp slammed his head into the bars and wall of a holding 
cell,  causing  two  lacerations:  one  on  the  top  of  his  head  requiring 
staples, and another on his forehead requiring stitches. Sergeant Kipp 
denied  the  allegations  of  excessive  force,  and  maintained  that  Ali’s 
injuries were self‐inflicted. 

       The jury found that Sergeant Kipp used excessive force against 
Ali, and that Kipp’s use of excessive force proximately caused injury 
to Ali. It nevertheless awarded no compensatory damages.  

       Ali  moved  for  a  new  trial,  arguing  that  the  jury’s  findings  of 
excessive  force  and proximate  causation  were  inconsistent  with  the 
decision not to award compensatory damages. He contended that if 
the jury found that Sergeant Kipp used excessive force, as he alleged, 
it must have also accepted his theory of how he injured his head.  

       The District Court disagreed and determined that the verdict 
could be harmonized. It thus denied the motion.   




                                       2 
      This case raises two questions: 

      (1) Whether the District Court “abused its discretion” when it 
            denied  Ali’s  Federal  Rule  of  Civil  Procedure  59(a)  motion 
            for a new trial because it determined that the jury’s verdict 
            could be harmonized and therefore that Ali was not entitled 
            to compensatory damages as a matter of law; and 

      (2) Whether  a  court,  when  attempting  to  harmonize  a 
            seemingly  inconsistent  verdict,  is  limited  to  the  specific 
            theories of the case presented by the parties. 

      We  answer  both  questions  in  the  negative  and  therefore 
AFFIRM the judgment of the District Court. 

                                                   

                             STEVEN J. HARFENIST, Harfenist Kraut & 
                             Perlstein, LLP, Lake Success, NY, for 
                             Plaintiff‐Appellant. 

                             AMANDA SUE NICHOLS (Richard Dearing, 
                             Claude S. Platton, on the brief), for Zachary 
                             W. Carter, Corporation Counsel of the City 
                             of New York, New York, NY, for Defendant‐
                             Appellee.         

                                                   




                                       3 
JOSÉ A. CABRANES, Circuit Judge: 

       Plaintiff‐appellant Imran Ali (“Ali”) brought this action in the 
United  States  District  Court  for  the  Eastern  District  of  New  York 
(Nicholas  G.  Garaufis,  Judge)  under  42  U.S.C.  §  1983,  alleging  that 
defendant‐appellee  New  York  Police  Sergeant  Donald  Kipp 
(“Sergeant  Kipp”  or  “Kipp”)  used  excessive  force  against  him.  At 
trial, Ali claimed that, while he was in custody following his arrest, 
Sergeant Kipp slammed his head into the bars and wall of a holding 
cell,  causing  two  lacerations:  one  on  the  top  of  his  head  requiring 
staples, and another on his forehead requiring stitches. Sergeant Kipp 
denied  the  allegations  of  excessive  force,  and  maintained  that  Ali’s 
injuries were self‐inflicted. 

       The jury found that Sergeant Kipp used excessive force against 
Ali, and that Kipp’s use of excessive force proximately caused injury 
to Ali. It nevertheless awarded no compensatory damages.  

       Ali moved for a new trial, arguing that the findings of excessive 
force  and  proximate  causation  were  inconsistent  with  the  jury’s 
decision not to award compensatory damages. He contended that if 
the jury found that Sergeant Kipp used excessive force, as he alleged, 
it must have also accepted his theory of how he injured his head.  

       The District Court disagreed and determined that the verdict 
could be harmonized. It thus denied the motion.   




                                      4 
           This case raises two questions: 

           (1) Whether the District Court “abused its discretion” when it 
               denied  Ali’s  Federal  Rule  of  Civil  Procedure  59(a)  motion 
               for a new trial because it determined that the jury’s verdict 
               could be harmonized and therefore that Ali was not entitled 
               to compensatory damages as a matter of law; and 

           (2) Whether  a  court,  when  attempting  to  harmonize  a 
               seemingly  inconsistent  verdict,  is  limited  to  the  specific 
               theories of the case presented by the parties. 

           We  answer  both  questions  in  the  negative  and  therefore 
AFFIRM the judgment of the District Court. 

                              I.      BACKGROUND 

           This  case arises  out  of  Ali’s  arrest  on  the  morning  of  July  17, 
2009.  The  parties  agree  that  Ali’s  interaction  with  the  police  began 
when  officers  found  Ali  in  a  crashed  vehicle,  alone  and  under  the 
influence of alcohol.1 The parties also agree that Ali’s interaction with 
Sergeant Kipp ended at the jail with Ali sustaining two lacerations: 
one on the top of his head requiring six staples, and another on his 
forehead requiring stitches.2 But at trial, Ali and defendant Sergeant 




            See, e.g., App’x at 164–65, 222, 572–75; Appellant’s Br. at 6; Appellee’s Br. 
           1

at 4–5. 

            Appellant’s Br. at 9; Appellee’s Br. at 10–11. 
           2




                                             5 
Kipp  offered  vastly  different  accounts  of  what  transpired  between 
those bookends. 

       A. Parties’ Testimony about the Morning Ali Was Injured 

       According to Ali’s testimony at trial, the morning in question 
had  an  unpropitious  beginning.  After  consuming  “some  shots  . . . 
[and] some beers,” he and his friend, Alex Rodriguez, decided to go 
for  a  car  ride.3  Rodriguez  was  the  driver,  and  Ali  the  passenger. 
Rodriguez eventually rammed the car into a parked vehicle, and fled 
the scene on foot. When officers arrived, Ali testified, they refused to 
accept  that  he  had  not  been  driving.  This  caused  him  to  become 
“visibly  angry”  and  start  yelling.4  He  was  thereafter  arrested  and 
transported  to  the  103rd  Police  Precinct  (“Precinct”)  in  Jamaica, 
Queens, New York for processing and detention.   

       Sergeant Kipp was working the front desk of the Precinct when 
Ali  arrived.  Ali  testified  that  he  renewed  his  protestations  of 
innocence, but Kipp refused to listen.5 An argument ensued and, in 
Ali’s account, Kipp declared that he would show Ali what “happen[s] 
to wiseguys like you.”6  


       3 App’x at 222–23. At the time of the accident and at trial, Ali was unable 
to provide any contact or location information for Alex Rodriguez. Id. at 229–31.  
       4 Id. at 166. 
       5 Id. at 168–69. 
       6 Id. at 170. 




                                        6 
       Ali  claimed  that  Sergeant  Kipp  then  grabbed  him  by  “[his] 
neck,  [his]  back,  [his]  pants,  and  basically  [his]  boxers  were  ripped 
from the way [Kipp] was lifting [him] up.”7 Sergeant Kipp forced Ali 
into  a  holding  cell,  where  he  allegedly  “start[ed]  slamming  [Ali’s] 
head into the brick wall a few times,” before “proceed[ing] to slam 
[his] head . . . into the metal bars.”8 This purportedly left Ali bloody 
and  unconscious,  and  the  next  thing  he  could  recall  he  was  in  an 
ambulance headed to Jamaica Hospital.9  

       Sergeant Kipp also testified at trial. He denied slamming Ali’s 
head into the cell wall and bars, and maintained that Ali’s wounds 
were instead self‐inflicted.  

       According to Kipp, Ali arrived at the Precinct intoxicated and 
“yelling  and  screaming.”10  After  unsuccessfully  attempting  to  calm 
him down, Kipp and another officer searched him for weapons and 
led him to a holding cell.11 Sergeant Kipp admitted that, in escorting 
Ali, he “physically move[d]” him because Ali refused to “walk[ ] on 
his  own.”12  But  Sergeant  Kipp  stated  that  this  physical  contact 


        Id. at 171. 
       7



        Id. at 171–72. 
       8



        Id. at 174–75. 
       9


       10   Id. at 346, 355. 
       11   Id. at 358–61. 
       12   Id. at 362. 




                                       7 
involved  little  more  than  “guid[ing]”  him  toward  the  cell—not 
grabbing  him  by  the  neck  and  lifting  him  by  the  pants,  as  Ali  had 
claimed.13 As for the use of physical force on Ali inside the cell, Kipp 
said only that he pulled Ali into the cell and “used [Ali’s] arm to sit 
him down.”14  

       In Sergeant Kipp’s account, Ali sustained his injuries after Kipp 
had  exited  the  cell.  Kipp  explained  that  he  locked  the  cell  door, 
returned to the Precinct’s front desk, and observed Ali on a monitor. 
Ali, still screaming, started climbing on the cell bench. Sergeant Kipp 
revisited the cell once to sit Ali down, and when he returned to the 
front desk he heard two “hollow banging sound[s].”15 He again went 
back to the holding cell, where, Kipp claimed, he found Ali with his 
back against the wall and “blood coming from his head.”16  

       Kipp testified that he did not see precisely how Ali had injured 
himself. He also testified that this entire interaction with Ali—from 
when  Ali  first  entered  the  Precinct  to  when  he  injured  his  head—
lasted approximately two minutes.17  




       13 Id. at 362–63. 
       14 Id. at 371. 
       15 Id. at 389. 
       16 Id. at 391–92. 
       17 Id. at 438. 




                                      8 
       B. The Jury Instructions 

       At  the  charging  conference,  Ali  objected  to  the  inclusion  of  a 
nominal  damages  charge  because  his  physical  injuries  were 
uncontested.18 If the jury found that Sergeant Kipp had used excessive 
force, Ali contended, it would also have to find, as a matter of law, 
that Kipp caused compensable damages.19 The District Court agreed, 
stating that it would be “inconsistent” for the jury to find that Kipp 
violated  Ali’s  rights,  but  that  he  was  entitled  only  to  an  award  of 
nominal damages, because “we know that there were definitely costs, 
damages, of more than a dollar.”20 Accordingly, no nominal damages 
charge was given. 

       The  District  Court  nevertheless  made  clear  in  its  jury 
instructions  that  the  jury  could  find  that  (1)  Sergeant  Kipp  used 
excessive  force,  and  also  find  that  (2)  he  did  not  proximately  cause 
Ali’s head injuries. Two instructions are particularly relevant here: the 
excessive force charge and the compensatory damages charge.   

       On  excessive  force,  the  District  Court  instructed  the  jury  to 
determine  whether  “Sergeant  Kipp  used  excessive  force  on  [Ali] 
when  placing  him  in  the  precinct  holding  cell.”21  Recognizing  that 


       18 Id. at 634. 
       19 Id. 
       20 Id. at 635. 
       21 Id. at 741. 




                                       9 
both parties testified that Sergeant Kipp used some force on Ali,22 the 
District  Court  gave  the  jury  a  lengthy  exposition  of  the  distinction 
between reasonable and excessive force.23 Sergeant Kipp, the District 
Court explained, was permitted to “use reasonable force necessary to 
maintain order and ensure compliance with regulations of the jail.”24 
And  “[r]easonable  force  that  happens  to  cause  an  injury  is  not 
excessive force.”25 

       On  compensatory  damages,  the  District  Court  expressly 
instructed the jury that, to award such damages, it had to find that 
any excessive force used by Sergeant Kipp was the proximate cause 
of Ali’s injuries. The District Court underscored that, even if the jury 
found that Kipp had used excessive force, some of Ali’s injuries could 
still be attributable to other causes: “you may award compensatory 
damages only for those injuries that you find the plaintiff has proven 
. . . to have been the result of conduct by the defendant in violation of 
the law. That is, you may not simply award compensatory damages 
for any injury suffered by the plaintiff from any cause.”26 



       22 Id. (“Mr. Ali claims that . . . Sergeant Kipp used excessive force on him.”); 
id. (“Sergeant Kipp contends that any use of force by him was not excessive but 
reasonable.”). 
       23 Id. at 741–42. 
       24 Id. 
       25 Id. at 742. 
       26 Id. at 745 (emphases added). 




                                          10 
       C. The Verdict and Ali’s Post‐Trial Motion 

       After  approximately  four  hours  of  deliberation,  the  jury 
returned  its  verdict.  The  jury  found  that  Ali  had  proven  that  (1) 
Sergeant Kipp used excessive force on him, and (2) “he suffered an 
injury  or  injuries  .  .  .  proximately  caused  by  the  use  of  excessive 
force.”27  The  jury,  however,  awarded  Ali  “$0”  in  compensatory 
damages.28  The  jury  also  concluded  that  Ali  was  not  entitled  to 
punitive damages.29 Neither party objected to the verdict prior to the 
jury’s discharge. 

       Ali subsequently moved for a new trial under Federal Rule of 
Civil  Procedure  59(a)  on  the  limited  issue  of  damages  or, 
alternatively, a new trial on both damages and liability. The District 
Court denied the motion, concluding that the jury’s findings could be 
reasonably  harmonized.  The  District  Court  determined  that  a 
reasonable  jury  could  have  credited  Ali’s  testimony  that  Kipp 
“grabbed him by the neck and pants and dragged him to the holding 
cell, ripping his boxers in the process, and concluded that the amount 
of  force  used  was  excessive,”  while  rejecting  Ali’s  testimony  about 
Kipp slamming his head into the cell wall and bars.30 Under that view 
of  the  case,  the  jury  could  reasonably  have  found  that  Kipp  used 

       27 Id. at 78.  
       28 Id. 
       29 Id. at 79. 
       30 Special App’x at 16. 




                                      11 
excessive  force,  but  that  the  excessive  force  caused  Ali  de  minimis 
injuries.31  

       The District Court, however, determined that Ali was entitled 
to nominal damages as a matter of law, and awarded him $1.32 This 
appeal followed. 

                               II.      DISCUSSION 

       The gravamen of Ali’s appeal is that the jury’s material findings 
of fact cannot be rationally reconciled with the evidence and theories 
presented  at  trial.  He  argues  that  if  the  jury  determined  that 
(1) Sergeant Kipp used excessive force and (2) the excessive force was 
the  proximate  cause  of  some  injury  or  injuries  sustained  by  Ali,  it 
must also have believed that (3) Sergeant Kipp slammed his head into 
the cell wall and bars, causing the injuries to his head. And because it 
is undisputed that those head injuries were serious, Ali contends that 
he was entitled to more than nominal damages. In Ali’s view, the only 
explanation for the jury’s decision not to award substantial damages 
is that it disapproved of his character.33 

       We disagree. Here, the District Court correctly identified a view 
of the case that harmonized the jury’s findings. Specifically, the jury 
could  have  found  that  Sergeant  Kipp  used  excessive  force  when 


       31 Id. at 16–17. 
       32 Id. at 18. 
       33 See, e.g., Appellant’s Br. at 18, 42, 45. 




                                            12 
transporting  Ali  to the  holding  cell,  that  this  use of  force  caused de 
minimis  injuries,  and  that  Ali  himself  later  caused  his  undisputedly 
serious head injuries.  

           We  further  clarify  that,  in  harmonizing  a  seemingly 
inconsistent verdict, a court is not limited to the specific theories of 
the case presented by the parties; it may adopt any reasonable view 
of the case that is consistent with the facts and testimony adduced at 
trial.  

                                              A. 

           A trial court should not grant a motion for a new trial unless it 
is “convinced that the jury . . . reached a seriously erroneous result or 
that  the  verdict  is  a  miscarriage  of  justice.”34  We  review  a  district 
court’s  denial  of  a  Rule  59  motion  for  a  new  trial  for  abuse  of 
discretion.35 It is a deferential standard, which reflects district courts’ 
significant—although  not  limitless—latitude  to  exercise  their 
inherent discretionary authority. We view the evidence “in the light 
most  favorable  to  the  nonmoving  party,”36  and  we  will  reverse  a 
judgment only if the district court (1) based its decision on an error of 


         Amato v. City of Saratoga Springs, N.Y., 170 F.3d 311, 314 (2d Cir. 1999) 
           34

(quoting Atkins v. New York City, 143 F.3d 100, 102 (2d Cir. 1998)). 

            Crawford  v.  Tribeca  Lending  Corp.,  815  F.3d  121,  128  (2d  Cir.  2016);  see 
           35

generally In re Sims, 534 F.3d 117, 131–32 (2d Cir. 2008) (explaining the term of art 
“abuse of discretion”). 
           36 Atkins, 143 F.3d at 102. 




                                              13 
law,  (2)  made  a  clearly  erroneous  factual  finding,  or  (3)  otherwise 
“rendered  a  decision  that  cannot  be  located  within  the  range  of 
permissible decisions.”37  

        A party appealing a district court’s denial of a Rule 59 motion 
because  of  a  seemingly  insufficient  damages  award  in  light  of  a 
liability verdict bears a heavy burden.38 As Justice Brandeis notably 
admonished, “[a]ppellate courts should be slow to impute to juries a 
disregard  of  their  duties,  and  to  trial  courts  a  want  of  diligence  or 
perspicacity  in  appraising  the  jury’s  conduct.”39  Accordingly,  when 
faced with an apparent inconsistency, we “must adopt a view of the 
case, if there is one, that resolves any seeming inconsistency,” making 
“every  attempt  to  reconcile  the  jury’s  findings,  by  exegesis  if 
necessary.”40 We will order a new trial only if the district court abused 




         Chin v. Port Auth. of N.Y. & N.J., 685 F.3d 135, 146 (2d Cir. 2012) (internal 
        37

quotation marks omitted). 

           See  Amato,  170  F.3d  at  314  (“[A]ppellate  courts  must  afford  the  jury’s 
        38

findings  and  the  district  court’s  decision  [not  to  grant  a  new  trial]  great 
deference.”). 
        39 Fairmount Glass Works v. Cub Fork Coal Co., 287 U.S. 474, 485 (1933); see 
also Stevenson v. Hearst Consol. Publications, 214 F.2d 902, 911 (2d Cir. 1954); cf. Jayne 
v. Mason & Dixon Lines, 124 F.2d 317, 319 (2d Cir. 1941) (L. Hand, J.) (“We do not 
mean to imply . . . that we should have thought it fatal to the wife’s recovery if no 
rational reconciliation of the verdicts was possible.”). 

          Turley v. Police Dep’t of the City of New York, 167 F.3d 757, 760 (2d Cir. 1999) 
        40

(internal quotation marks omitted). 




                                            14 
its discretion in deciding that the verdict was not “seriously erroneous 
or a miscarriage of justice.”41 

                                          B. 

       Because  “a  jury  finding  of  excessive  force  does  not 
automatically entitle a claimant to compensatory damages as a matter 
of  law,”42  we  must  examine  the  record  to  determine  whether  it  is 
possible to harmonize the jury’s verdict. The jury instructions frame 
our analysis, just as they did the jury’s deliberations.  

       Contrary  to  Ali’s  suggestion,43  the  jury  instructions  did  not 
limit the jury to considering only Sergeant Kipp’s conduct inside the 
holding  cell.  Rather,  they  directed  the  jury  to  determine  whether 
“Sergeant Kipp used excessive force on [Ali] when placing him in the 
precinct  holding  cell.”44  As  a  matter  of  plain  language,  this 
encompassed  any  force  Kipp  may  have  used  to  bring  Ali  to  the 
holding cell, and any force he may have used once Ali was inside the 
cell. The jury therefore was not only entitled, but required, to consider 




       41 Amato, 170 F.3d at 314. 
       42 Id.; see also Carey v. Piphus, 435 U.S. 247, 248 (1978) (holding that Section 
1983 plaintiffs were “entitled to recover only nominal damages” “in the absence 
of proof of actual injury.”). 
       43 Appellant’s Br. at 3. 
       44 App’x at 741 (emphasis added). 




                                          15 
whether Sergeant Kipp used excessive force when bringing Ali from 
the front desk of the Precinct to the threshold of the cell. 

       Even if the jury found that Sergeant Kipp used excessive force 
while  placing  Ali  in the  cell,  that  was  not  necessarily  the end  of  its 
fact‐finding. Rather, the District Court instructed the jury that, before 
it could award damages, it also had to find that any excessive force 
used  by  Sergeant  Kipp  was  the  proximate  cause  of  Ali’s  “injury  or 
injuries.”45 And in the event that the jury found that only some of Ali’s 
injuries  were  caused  by  Kipp’s  use  of  excessive  force,  the  jury  was 
directed to “award compensatory damages only for those injuries that 
[it]  find[s]  the  plaintiff  has  proven  .  .  .  to  have  been  the  result  of 
conduct by the defendant in violation of the law.”46 

       In light of these proper and thorough jury instructions, we have 
no  difficulty  identifying  “a  view  of  the  case  .  .  .  that  resolves  any 
seeming  inconsistency.”47  The  jury  heard  two  different  accounts  of 
what transpired when Sergeant Kipp placed Ali in the cell. According 
to  Ali,  the  entire  incident  was  marked  by  violence—from  Sergeant 
Kipp grabbing Ali’s neck and ripping Ali’s boxers on the way to the 
cell, to his slamming Ali’s head into the cell wall and bars once inside 
the cell.48 Sergeant Kipp, on the other hand, testified that all he did 

       45 Id. at 78 (final jury verdict sheet). 
       46 Id. at 745 (emphasis added). 
       47 Turley, 167 F.3d at 760 (internal quotation marks omitted). 
       48 App’x at 171–72. 




                                            16 
was  “guide[  ]”  an  inebriated  Ali  to  the  cell,  pull  him  inside,  and 
repeatedly  sit  him  down  on  a  bench—after  which,  Kipp  said,  Ali 
injured himself.49  

          The  jury  was  free  to  conclude  that  the  truth  lay  somewhere 
between  these  two  versions  of  the  relevant  events.  It  could  have 
credited  Ali’s  testimony  that  Sergeant  Kipp  used  excessive  force 
when  he  brought  Ali  to  the  holding  cell,  but  concluded  that  Ali 
suffered  only  de  minimis  injuries  from  the  treatment.  That  finding 
would  not  have  foreclosed  the  jury  from  also  crediting  Kipp’s 
testimony that Ali caused his own head injuries, either by slamming 
his own head into the wall or by falling off the cell’s bench head‐first. 
Under this view of the case, the award of no compensatory damages 
was  proper,  for  the  jury  was  not  to  “simply  award  compensatory 
damages for any injury suffered by the plaintiff from any cause.”50 

          Because the jury’s causation finding was ambiguous and might 
have referred only to the de minimis injuries that Ali suffered while 
being forced into the cell,51 the District Court cannot be said to have 
abused its discretion when it denied Ali’s Rule 59 motion for a new 
trial. 



          49 Id. at 362–63, 371. 
          50 Id. at 745 (jury instructions). 

         See,  e.g.,  Gibeau  v.  Nellis,  18  F.3d  107,  110  (2d  Cir.  1994)  (holding  that 
          51

compensatory damages are not required as a  matter of law where the evidence 
was ambiguous as to the cause of injuries). 




                                                17 
                                         C. 

       Ali’s  arguments  to  the  contrary  give  us  little  pause.  Ali 
contends that the District Court, in denying his motion, relied on a 
“new theory” of liability not presented to the jury. According to Ali, 
he  argued  to  the  jury  that  Sergeant  Kipp  used  excessive  force  only 
when  he  was  already  in  the  holding  cell.  Ali  thus  claims  that  the 
evidence he presented precluded any finding of liability with respect 
to Sergeant Kipp’s conduct in the course of transporting him to the 
holding cell. 

       We  do  not  agree.  The  law  is  clear  that  “the  jurors  were  not 
required to accept the entirety of either side’s account, but were free 
to  accept  bits  of  testimony  from  several  witnesses  and  to  make 
reasonable inferences from whatever testimony they credited.”52 Not 
“accept[ing] the entirety of either side’s account” necessarily entails 
not accepting either side’s theory of the case whole cloth. We therefore 
hold that, when harmonizing a seemingly inconsistent verdict, a court 
similarly is not limited to the specific theories of the case presented 
by the parties, but may adopt any reasonable view that is consistent 
with the facts and testimony adduced at trial. 

       Ali also argues that the District Court erred when it analyzed 
his  motion  for  a  new  trial  as  a  challenge  to  an  inconsistent  verdict, 
rather  than  considering  whether  he  was  entitled  to  damages  as  a 
matter of law. This argument is without merit. As discussed, Ali was 

       52 Haywood v. Koehler, 78 F.3d 101, 105 (2d Cir. 1996). 




                                         18 
not,  as  a  matter  of  law,  entitled  to  compensatory  damages  simply 
because the jury found liability.53 

      Finally,  Ali  suggests  that  the  District  Court  impermissibly 
added a new claim to the litigation by permitting the jury to conclude 
that  Sergeant  Kipp  used  excessive  force  when  bringing  him  to  the 
holding cell. This argument is simply a re‐packaging of the assertion 
that the District Court could not adopt a new “theory” of the case, and 
fails for the same reason.  

      We thus affirm the judgment of the District Court. 

                             III. CONCLUSION 

      To summarize, we hold as follows: 

      (1) The  District  Court  did  not  abuse  its  discretion  when  it 
           determined that Ali was not entitled as a matter of law to 
           more  than  nominal  damages  and  therefore  denied  Ali’s 
           Federal Rule of Civil Procedure 59(a) motion for a new trial; 
           and 

      (2) When  attempting  to  harmonize  a  seemingly  inconsistent 
           verdict, a court is not limited to the specific theories of the 
           case presented by the parties, but may adopt any reasonable 




      53 Amato, 170 F.3d at 314. 




                                    19 
          view  of  the  case  that  is  consistent  with  the  facts  and  the 
          testimony adduced at trial. 

      For  the  foregoing  reasons,  we  AFFIRM  the  judgment  of  the 
District Court.  




                                     20